770 So. 2d 202 (2000)
Victor MENDES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-2132.
District Court of Appeal of Florida, Fourth District.
October 4, 2000.
Rehearing Denied November 15, 2000.
Victor Mendes, Miami, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the summary denial of Victor Mendes' amended motion for postconviction relief. The trial court denied the motion as untimely even though our previous opinion had given Mendes leave to file the amendment. Mendes v. State, 734 So. 2d 1168 (Fla. 4th DCA 1999). Since that opinion placed no limitation on when the amended motion could be filed, we cannot agree that the amendment filed almost eight months later was time barred.
We have considered the state's alternative argument that denial would have been proper on a finding that Mendes' claims were procedurally barred. We find that his allegations state legally sufficient claims for postconviction relief. The order summarily denying the amended motion is therefore reversed, and the case is remanded for a ruling on the merits. If the trial court again denies the motion, it must either hold an evidentiary hearing or attach portions of the record that conclusively refute Mendes' allegations.
GUNTHER, SHAHOOD and HAZOURI, JJ., concur.